652 N.W.2d 261 (2002)
James SPARKS, Deceased Employee by Carolyn SPARKS, Petitioner, Respondent,
v.
WARMKA TRANSPORT, INC., and General Credit Insurance Company/MIGA, Relators.
No. C3-02-1331.
Supreme Court of Minnesota.
October 21, 2002.
Gregg A. Johnson, Eric S. Westphal, Heacox, Hartman, Mattaini, Koshmrl, Cosgriff & Johnson, St. Paul, MN, for Relators.
Matthew T. Nielsen, Scott & Nielsen, P.A., Fairmont, MN, for Respondent.
Considered and decided by the court en banc.

ORDER
Based upon all the files, records and proceedings herein,
IT IS HEREBY ORDERED that the decision of the Workers' Compensation Court of Appeals filed July 12, 2002, be, and the same is, affirmed without opinion. See Minn. R. Civ.App. P. 136.01, subd. 1(b).
Employee is awarded $600 in attorney fees.
BY THE COURT:
/s/Alan C. Page Associate Justice